In the petition for rehearing it is contended that the punishment assessed under the facts shown is excessive, in the assessing of a penitentiary sentence in addition to a fine of $1,000, and upon a further examination of the record we are of the opinion that the judgment and sentence should be modified by omitting the punishment of 30 days' confinement in the penitentiary, and should be affirmed as to the fine of $1,000, and the former opinion is adhered to as thus modified. Mandate forthwith.
BESSEY, P.J., and DOYLE, J., concur.